Title: From John Adams to William Tudor, Sr., 18 September 1818
From: Adams, John
To: Tudor, William, Sr.



Mr. Tudor
Quincy Sepbr 18th 1818

The English doctrine of Allegiance, is so mysterious, fabulous, & enigmatical, that it is difficult to decompose the Elements Of which it is compounded. The Priests under the Hebrew Economy, especially the Sovereign Pontiff were anointed with consecrated Oil, which was poured upon their heads in such profusion, that it ran down their beards, & they were thence called “The Lords Anointed” When Kings were permitted to be introduced, they were anointed in the same manner by the Sovereign Pontiff & they too were called “The Lords Anointed.” When the Pontiffs of Rome assumed the Customs, Pomps & ceremonies of the Jewish Priesthood, they assumed the power of consecrating Kings by the same ceremony of “Holy Oil.” The Pope, who as Vicar of God possessed the whole Globe of earth in supreme dominion & absolute property, possessed also the power of sending the Holy Ghost wherever he pleased. To France it pleased his Holiness to send him in a Phial of Oil to Rheims in the beak of a Dove. I have not heard that my friend Louis the 18th has yet been consecrated at Rheims, by the pouring on of this holy Oil, but his worthy elder brother Louis 16th was so consecrated at a vast expence of treasure & ridicule. How the holy bottle was conveyed to England is worth Enquiry. But there it is, and is used at every Coronation & is demurely, if not devoutly shewn to every traveller, who visits the Tower, these ideas were once, as firmly established in England, as in Rome; and no small quantity of the Relics of them remain to this day; Hence the doctrine of the divine right of Kings, & the duties in subjects of unlimited submission, passive obedience, and non resistance, on pain, on pain (oh! how can I write it) of Eternal damnation. these doctrines have been openly & boldly asserted, & defended, since my memory, in the town of Boston, & in the town of Quincy, by persons of no small consideration in the world, whom I could name, but I will not, because their posterity are made softened from this severity
This indelible character of Sovereignty in Kings, & obedience in Subjects still remains the rights & duties, are inherent, unalienable, indefeasible, indestructable, & immortal. Hence the right of a Lieutenant, or Midshipman of a British Man of War, to search all American Ships, impress every Seaman his Judgeship shall decree by Law, & in fact, to be a subject of his king, and compel him to fight, though it may be against the Father Brother, or Son. My Countrymen! Will you submit to these miserable remnants of Priestcraft and Despotism?
There is no principle or Law or Government, that has been more deliberately, or more solemnly adjudged in Great Britain than that Allegiance is not due to the King in his official capacity or political capacity, but merely to his personal capacity. Allegiance to Parliament is no where to be found in English, Scottish, or British Laws. What then had our Ancestors to do with Parliament? Nothing more than with the Jewish Sanhedrin or Napoleons literary & Scientific Institute at Grand Cairo. They owed no Allegiance to Parliament, as a whole or in parts. None to the house of Lords, as a branch of the Legislature, nor to any individual Peer, or number of Individuals. None to the House of Commons, as another branch, nor to any Individual Commoner, as groups of Commoners. They owed no allegiance to the Nation, any more than the Nation owed them; and they had as good, & clear a right to make Laws for England, as the people of England had to make Laws for them. What right then had King James the first to the Sovereignty dominion or property of North America? No more than King George the third has to Georgium Sidus, because Mr Herschel discovered that Planet in his reign. his only colour, pretension, or pretext is this. The Pope as head of the Church in England was Sovereign of the world. Henry the 8th deposed him, became head of the Church in England & consequently became sovereign Master, & proprietor of as much of the Globe as he could grasp. A Group of his Nobles hungered for immense landed Estate in America & obtained from his Quasi Holiness a large Tract. but it was useless & unprofitable to them. they must have Planters and Settlers. The sincere & conscientious Protestants, had been driven from England to Holland Germany & Switzerland Geneva &c. by the terrors of Stocks, Pillories, Croppings, Scourges, Imprisonments, Roastings & Burnings, under Henry the 8th Elizabeth Mary, James the first, & Charles the first. The noblemen & Gentlemen of the Council of Plymouth wanted Settlers for their lands in America, set on foot a negotiation, with the persecuted fugitive Religionists abroad, promised them liberty of Conscience, exemption from all Jurisdiction Ecclesiastical, civil & political except Allegiance to the King and the tribute, moderate surely of one fifth of Gold & Silver Oar. This Charter was procured by the Council Plymouth & displayed off as a Lure to the persecuted, fugitive Englishmen abroad, & they were completely taken into the snare as Charles the 2nd. convinced them in the first years of his actual, and the twelfth of his imaginary reign. Sir Josiah Child, Enemy as he was has stated in the Paragraphs, quoted from him in a former letter, fairly and candidly the substance of these facts.
Our Ancestors had been so long abroad, that they had acquired comfortable establishments, especially in Holland that singular region of Toleration, that glorious Assylum for persecuted Hugonets and Puritans; that Country, where Priests have been eternally worrying one another & alternately teasing the Government, to persecute their Antagonists, but where enlightened Statesmen have constantly & intrepidly resisted their wild fanaticism.
The first charter, the charter of James the first, is more like a treaty between Independent Sovereigns than like a Charter or grant of privileges, from a Sovereign to his Subjects. Our Ancestors were tempted by the prospect & promise of a Government of their own, independent in religion, Government, Commerce, Manufactures, and every thing else excepting one or two Articles of trifling importance.
Independence of English Church & State was the fundamental principle of the first Colonization has been its general principle for 200 years, & now I hope, is past dispute.
Who then was the Author, Inventor, Discoverer of Independence? The only true answer must be the first Emigrants, & the proof of it is, The charter of James the first. When we say that Otis, Adams Mayhew, Henry, Lee, Jefferson &c were Authors of Independence, we ought to say, they were only Awakeners & Revivers of the original fundamental principle of Colonization. I hope soon to relieve you from the trouble of this tedious Correspondence with your humble / Servant
John Adams.